Case 1:20-cv-05574-DG-RML Document 19-11 Filed 01/19/21 Page 1 of 3 PagelD #: 182

 
 

  

   

 

At IAS Part Teg of the
Supreme Court of the State of New
York held in and for Kings County, at
the Courthouse located at 360 Adams
Street, Brooklyn, New Yerk 11201 on:

the Qn day of September, 2019

PRESENT:

 

 

von Ken Sher wat sc
we ee eee x
PINCHAS HALPERIN LLC, + Index No. 521021/2019
Petitioner, >: : ORDER TO SHOW CAUSE
. FOR PRELIMINARY INJUNCTION
- against - . _ + IN AID OF ARBITRATION |
a WITH TEMPORARY
| UCMANAGEMENT LLC, VITZCHAK : RESTRAINING ORDER
| KAMINETZKY and KAMIN HEALTH
WILLIAMSBURG LLC,
Respondents.
we ee ee x

_ Upon reading and filing the dnnexed Verified Petition of Pinchas Halperin LLC. duly verified
the 24" day of September, 2019, and the Exhibits thereto. annexed, LET Respondents SHOW

Room aK
nat the ON use located at 360

day of Octobe ,2019, at

l: } O AM, or as soon thereafter as counsel can be heard WHY an Order should not be made

and entered herein, pursuant to Article 75 of the CPLR, (i) directing that, until the existing arbitration

  
 

CAUSE before this Court, at an LAS Part -

Adams Street, Brooklyn, New York, on the?” ‘

among the parties is concluded’and the arbitration panel (the “Beis Din”) issues a final Award, all”

funds received by any agent of Kamin Health Williamsburg LLC (“Kamin Health”) must be

1

1 of 2

 
 

 

  

 

  

NYSCEF DOC. NO. 23

deposited only into the operating account of Kamin Health and not comingled with funds belonging
to any other entity, (ii) enjoining the use of any funds of Kamin Health other than for the business
purposes of Kamin Health; (iii) restraining and enjoining Respondents U C Management LLC and
Yitzchak Kaminetzky, and all persons operating through either of them or at their request or
instruction, from diverting funds, or using funds for any purpose other than the business purposes of
Kamin Health Williamsburg LLC, and (iv) directing that all checks of Kamin Health shall be issued
and signed only by the bookkeeper for Kamin Health and enjoining any other individual from issuing

~

any such checks; and good cause having been.established + is further

ORDERED int, mn Yd ott 1a Yao Rid Matetosteriniie

vA
oO on Petitioner’s underlying request for a preliminary injunction in aid of arbitration, Respondents U

n is made by the Court °

 

C Management LLC and Yitzchak Kaminetzky, and all persons operating through either of them or

at their request or instruction, are hereby temporarily restrained from (i) diverting, dissipating or

 
    
 

using any funds of Kamin Health for any purposes other than the business purposes of Kamin Health;
Gi) depositing any funds of Kamin Health into any account other than the TD Bank operating account
of Kamin Health ending in 4683, and (iii) writing or issuing any checks other than checks issued by

Blini Gold, the bookkeeper of Kamiin Health; and it is further

 
 
  
 

be served via personal delivery on Respondents on or before Septensber

such service be deemed good and sufficient service of this Order to Show Cause.

ENTER:

ai Pen

“Hon.
HON. KENNETH R. SHERMAN

 

 

 
